DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-6 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Pond (US Pat. No. 4,286,644).
Regarding claims 1 and 4, Pond teaches a pneumatic tire comprising a tread 54 (column 4, lines 22-26; figure 2), a carcass 12 (column 2, lines 32-38; figure 2), a supplemental ply 28 (taken to be the claimed working ply), and plies 46 (taken to be the claimed at least one reinforcement belt) where the 
Regarding claims 3 and 5-6, Pond teaches that the plies 46 intersect the equatorial plane, that there are at least two plies 46, and the plies 46 are radially outward of the supplemental ply 28 (column 3, line 7 – column 4, line 21; figures 2-3).
Claim(s) 1-2, 4 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maiocchi (EP 572906).
Regarding claims 1 and 4, Maiocchi teaches a pneumatic tire comprising a tread B, a carcass C, a layer 1 (taken to be the claimed working ply), and rings 3 (taken to be the claimed at least one reinforcement belt) where the cords are oriented at 0° to the circumferential direction (column 6, line 49 – column 7, line 28; figure 1), the rings can have an axially outer edge coincident with the end of the largest underlying layer (column 7, lines 29-39; figure 1), the width of the largest layer is marginally lower than the width measured between the edges of the tread (column 7, lines 11-14; figure 1) and the rings lie in one and the same cylindrical surface (taken to meet the claimed flat profile) (column 5, lines 32-38 and column 8, lines 33-43; figure 1). Accordingly, either Maiocchi explicitly teaches that at least one of the reinforcement belts extends to at least one of the sidewall portions of the tire, or it would have been obvious to one of ordinary skill in the art at the time of the invention to extend at least one of the belts to the sidewall of the tire as being suggested by the teachings that the width of the largest 
Regarding claims 2 and 7-8, Maiocchi teaches that the ring has two layers with portions positioned in an opposing manner about the equator without intersecting the equator and are positioned radially outward of the working ply (figure 1).

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,562,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments and submission of a terminal disclaimer with respect to the double patenting rejection of claims 1-4 have been fully considered and are persuasive.  The double patenting rejection of claims 1-4 has been withdrawn. 
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pond, and in view of Maiocchi, as are set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 25, 2021


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749